DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Duggan et al. (PN 3964845).
With regards to claim 6, Duggan teaches an assembly comprising a mold assembly (12), a cable (98) configured to be positioned within the mold assembly and including a plurality of wires (col 1 ln 13-15), a clamp (128) which removably 
With regards to claim 7, Duggan teaches a workbench (74) that supports the assembly (Fig. 1).
With regards to claim 8, Duggan teaches that the work bench includes a track from at least clamp 128 through clamp 130 in which the cable is positioned.
With regards to claim 9, Duggan teaches that the clamp and storage unit are upstream of the mold assembly (Fig. 1).
With regards to claim 10, Duggan teaches that the cable extends from the mold assembly to the clamp and storage unit (Fig. 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Pub No 2018/0117798) in view of Cores Roque et al. (Pub No 2011/0177720).
With regards to claim 1, Sato teaches a mold assembly comprising a first upper portion (30), a second upper portion (10) and a base (20) wherein the base, the first upper portion and the second upper portion are each removably coupled to each other (Fig. 3-7).  Sato teaches that the base, first upper portion and second upper portion create a channel (cavity) that extends along a length of the base (forming a cylindrical cavity to mold the connector seen in Fig. 1).  With regards to the limitation “to accommodate a plurality of wires within the channel”, this limitation is interpreted as an intended use of the apparatus.  As the device of Sato comprises a cylindrical channel that accommodates a plurality of relay terminals (7), the device is interpreted as capable of accommodating a plurality of wires within the channel.
Sato teaches that the first and second upper portions each have a bottom surface in which the bottom surface of the second upper portion (10) is closer to 
Sato teaches additional mold elements (100) for forming the end of the part, but does not explicitly teach a locator plate removably coupled to the first upper portion, second upper portion and the base.
In the same field of endeavor of forming connecting elements with insert molded terminals, Cortes Roque teaches that in addition to multi-part mold elements that form a cavity for molding a connecting element in was known to include a locating plate (52) for maintaining insert molded articles in a desired position which is in contact with the mold parts that form the cavity (Abstract, Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a locator plate for holding the terminals in position during molding that is in contact with the mold elements as taught by Cortes Roque in the process of Sato as both relate to multi-part molds with insert molded elements for forming connectors presenting a reasonable expectation of success, and Sato does not demonstrate the mold elements required for forming the ends of the connector element prompting one of ordinary skill to look to related art.
With regards to claim 2, Cortes Roque teaches that the plate may have holes which are capable of accommodating wires or terminals (Fig. 4, 5).
With regards to claim 3, Sato teaches that the base (20) includes a first top surface (near element 28 of Fig. 7) and a second top surface (uppermost part 
With regards to claim 4, the limitation of “a cable containing a plurality of wires is positioned opposite of the locator plate and within the channel such that the plurality of wires extends through the channel and the plurality of wires extends towards the locator plate” is an intended use of the device; however, as demonstrate in Cortes Roque such a cavity mold with a locator plate for a connector element is capable of performing the intended use (Fig. 5).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Pub No 2018/0117798) in view of Cores Roque et al. (Pub No 2011/0177720) as applied to claim 4 above, and further in view of Channell et al. (Pub No 2006/0099846).
With regards to claim 5, Sato in view of Cores Roque teaches an insert mold for connecting elements including as discussed in Cores Roque capable of accommodating a plurality of wires within the cavity; however, Cores Roque does not teach that the assembly comprises a supply of the cable and a clamp wherein the cable extends from the mold assembly to the clamp and storage unit; however, as discussed in Carlson, when repeatedly molding electrical connections it is known to provide cable from stock (supply) and secure the cable within the mold such that the cable extends from the mold to the clamp and the supply (Abstract, Fig. 1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a supply and securing means for the cable material worked upon as such is a known means for continuously molding electrical connections yielding predictable results.

Allowable Subject Matter
Claim 11 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742